Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed  11/16/2022 is entered. Claim 13 is amended. Claims 1-20 are pending for examination.

2.	Interview Summary: A telephone interview at the Applicant’s request was conducted on 11/01/2022. Interview summary mailed 11/04/2022 is reproduced below for ready reference:
	“Issues Discussed:
35 U.S.C. 101: Mr. Jaketic in his interview agenda indicated that electronically comparing information associated with DNA should be a meaningful limitation, which the Examiner did not agree, because using a processing device for comparing DNA samples is a generic process as indicated in the Applicant's Specification that such comparison can be done locally or by an outside vendor [see Provisional Application 62/299096 paras 0036 and 0038. Therefore, 101 rejection to be maintained.
35 U.S.C. 102: Applicant's explanation that the Provisional Application supports all the limitations of the independent claims was accepted by the Examiner. Accordingly, the interview agenda would become part of prosecution. Examiner withdraws the Objection to Priority and accordingly withdraws rejection under 35 USC 102.
35 U.S.C. 103: Applicant's explanation that the Provisional Application supports all the limitations of the independent claims was accepted by the Examiner. Accordingly, the interview agenda would become part of prosecution. Examiner withdraws the Objection to Priority and accordingly withdraws rejection under 35 USC 103.
Non-statutory Double Patenting: To remain and would be withdrawn on the Applicant's filing of a proper Terminal Disclaimer.
Priority Claim(s) Objection to Priority: withdrawn because Examiner accepts Applicant's explanation that the Provisional Application supports all the limitations of the independent claims.”.
Terminal Disclaimer
3.	The terminal disclaimer filed on 11/6/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10929901has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
4.1.	Claims 1-20 rejected under 35 USC 101: Applicant's arguments filed 11/16/2022, see pages 10-12,have been fully considered but they are not persuasive. 
	Step 2A, prong one analysis:	Applicant’s arguments “ The independent claims have been further amended to clarify that these comparison and verification steps are performed by a processing device that is one of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone, wherein the processing device includes a camera or a scanner……..the Office asserted that the claims are directed to Mental Processes. Applicant respectfully submits that the claims, as amended, are not in fact directed to a mental processes. The MPEP explains that “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” MPEP §2106.04(a)(2)(IID(A). Here, the previously identified steps of “electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample” and “electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample” do not relate to a mental process. The human mind is not equipped to compare and verify DNA information. Instead, the method relies on the claimed processing device. For at least these reasons, each of the claims recites patent-eligible subject matter under Step 2A, Prong 1, and no further analysis is required. See MPEP §2106.04(a)(2)(IID)(A).
”, are not persuasive because: (i)  first none of the independent claims 1, 8, and 10 are currently amended, and (ii) secondly the limitations , “ electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device”, as drafted are directed to a simple process of comparing two available data related to two different DNA samples which can be performed by a human in mind on observing two data, if they are same or different. The processing devices “a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone”, are recited at a very high level of generality and are not described in the Specification as particular devices with improved features over the generic computing devices and neither the limitations recite any specific steps or functions reflecting any improvement over a generic computer function of using a computer to compare two data if they are same or different. The Applicant’s argument “ The human mind is not equipped to compare and verify DNA information. Instead, the method relies on the claimed processing device.” is merely a conclusive statement without providing the details on specific steps or functions required to be performed by a computing device. Executing the step of comparing data to see if the two DNA samples are same or different which does not necessitate inextricable tie to computer technology because this steps can be carried out manually and the use of a computing device is to merely automate a manual process. Therefore, independent claims 1, 8, and 14 as per “2019 PEG” analysis do recite an abstract idea falling within  “Mental Process”. 
	Step 2A, prong 2, analysis: Applicant’s arguments, “  Even if the Office maintains that the claims are directed to a mental process, the claims still recite patent-eligible subject matter under Step 2A, Prong 2. …... Individually and in combination, they integrate the alleged exception into a practical application because they are used in conjunction with a particular machine that is integral to the claim and they effect a transformation of the particular article to a different state or thing— namely an electronic record of the animal, pelt, or skin and associated information that establishes its provenance. Moreover, each claim further recites additional steps related to a method of tracking a provenance of a processed animal part instead of a mental process. For example, each of the independent claims recites steps of “electronically receiving [information related to a second DNA sample/second DNA information],” “electronically comparing the [information related to the second DNA sample/second DNA information] to the [information related to the first DNA sample/first DNA information],” and “electronically verifying the [information related to the second DNA sample/second DNA information] matches the [information related to the first DNA sample/first DNA information].” For at least this additional reason, each claim recites patent-eligible subject matter under Step 2A, Prong 2, and no further analysis is required. See MPEP §2106.04(d)(2).”, are not found persuasive. The applicant’s argument that a particular machine is used to effect a transformation of the particular article to a different state or thing— namely an electronic record of the animal, pelt, or skin and associated information that establishes its provenance is not persuasive and merely conclusive because the computing devices are recited at high level of generality merely performing generic functions. For example, the independent claim 1 recites additional elements of receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; electronically storing information associated with the first DNA sample in a computer-based system; electronically storing the identifier number in the computer-based system; receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin. The receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for first and second DNA samples and identifier assigned to the animal, for use in comparing and matching steps to verify if the two samples match), and amount to mere data gathering, which is a form of insignificant extra‐solution activity.  The storing steps of storing information associated with DNA sample and the identifier number are  recited at a high level of generality (i.e. as a general means of recording information on DNA sample and the identifier for the animal), and amount to mere post solution recording data, which are a form of insignificant extra‐solution activity. The “computer-based system” merely describes how to generally “apply” the otherwise mental judgement of connecting the identifier number to a DNA sample, for record,  and “by the processor” to compare and match the data on two DNA samples in a generic or general-purpose vehicle control environment.  The computer-based system  and the processor are recited at a high level of generality merely automating the associating, comparing and verifying steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1 is directed to the abstract idea. The other two independent claims 8 and 14 recite similar limitations and are analyzed based on same rationale as for claim1 as not integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
	Step 2A=Yes. Independent claims 1, 8, and 15 are directed to abstract ideas.

Applicant did not file arguments against step 2B interpretation and the rejection of dependent claims 2-7, 9-13, 15-20 that the claims 1-20 are patent ineligible as submitted in the Non-Final rejection mailed 08/16/2022.
Accordingly, in view of the foregoing, rejection of claims 1-20 under 35 USC 101 is sustainable and maintained as submitted in the Non-Final Rejection mailed 08/16/2022 

4.2.	Rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph: In view of the current amendment the rejection is now moot and is withdrawn.

4.3.	Rejection of claims 1-20 on the grounds of nonstatutory double patenting:  In view of filing a proper Terminal Disclaimer  the rejection is now moot and is withdrawn.

4.4.	Objection to Priority and Rejection of claims under 35 USC 102 and 35 USC 103: As discussed in the telephone interview conducted on 11 /01/2022  that the Provisional Application supports all the limitations of the independent claims was accepted by the Examiner, Examiner withdraws the Objection to Priority and accordingly withdraws rejection of claims  under 35 USC 102 and 35 USC 103.  However, upon further consideration, a new ground(s) of rejection is made in view of new references. This is a Non-Final rejection.

Claim Rejections - 35 USC § 101
5	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1--20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, when analyzed per “2019 PEG”. 

	Step 1 analysis: 
Claims 1-15 are to a process comprising a series of steps, which are statutory (Step 1: Yes).
	Step 2A Analysis:
Claim 1 recites:
1. A method of confirming a provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising: 
receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; 
electronically storing information associated with the first DNA sample in a computer-based system; 
electronically storing the identifier number in the computer-based system; 
associating the identifier number with the information associated with the first DNA sample in the computer-based system; 
receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; 
electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and 
electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.  

associating the identifier number with the information associated with the first DNA sample comparing information associated with the second DNA sample to the information associated with the first DNA sample and verifying the information associated with the second DNA sample matches the information associated with the first DNA sample 

Step 2A Prong 1 analysis: Claims 1--20 recite abstract idea.
The claim 1 recites the highlighted limitations of associating the identifier number with the information associated with the first DNA sample, comparing information associated with the second DNA sample to the information associated with the first DNA sample and verifying the information associated with the second DNA sample matches the information associated with the first DNA sample. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of  “ in the computer -based system” and “by the processing device”.  That is, other than reciting “in a computer-based system” and “by the processing device” nothing in the claim elements precludes these steps from practically being performed in the mind.   For example, but for “in the computer-based system” and the “by the processing device” language, the claim encompasses a person to connect the assigned identifier  to the DNA sample and looking at data an collected and from two different DNA samples and to make a simple judgement of verifying that the data of two sample DNAs match. The mere nominal recitation of  in a computer-based system and by a processor do not take the claim limitations out of the mental process grouping.    Thus, the claim recites a mental process.  The other independent claims 8 and 14 recite similar limitations and are analyzed on the basis of same rationale as that for claim 1 as reciting a mental process. Since dependent claims 2-7, 9-13, and 15-20 would include the limitations of their base claims, they also recite mental process.
Step 2A, prong 1= Yes. Claims 1-20 recite an abstract idea.
Step 2A Prong 2 analysis: The judicial exception is not integrated into a practical application.
The claim recites additional elements of receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; electronically storing information associated with the first DNA sample in a computer-based system; electronically storing the identifier number in the computer-based system; receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin. 
The receiving steps are recited at a high level of generality (i.e. as a general means of gathering data for first and second DNA samples and identifier assigned to the animal, for use in comparing and matching steps to verify if the two samples match), and amount to mere data gathering, which is a form of insignificant extra‐solution activity.  The storing steps of storing information associated with DNA sample and the identifier number are  recited at a high level of generality (i.e. as a general means of recording information on DNA sample and the identifier for the animal), and amount to mere post solution recording data, which are a form of insignificant extra‐solution activity. The “computer-based system” merely describes how to generally “apply” the otherwise mental judgement of connecting the identifier number to a DNA sample, for record,  and “by the processor” to compare and match the data on two DNA samples in a generic or general-purpose vehicle control environment.  The computer-based system  and the processor are recited at a high level of generality merely automating the associating, comparing and verifying steps.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim 1 is directed to the abstract idea. The other two independent claims 8 and 14 recite similar limitations and are analyzed based on same rationale as for claim1 as not integrating the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Dependent claims 2-7, 9-12, 15-17 and 20 recite limitations further extending the limitation of their base claims directed to storing data, associating steps and non-functional descriptive subject matter, which  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Claim 13 recites the step of conducting an auction with a second price algorithm, claim 18-19  recite the steps of printing the identifier such as embedding RFID in the skin of the animal, which are well-understood functions; see references:  Athey et al. [US20110313851 A1]  which discloses that use of generalized second price algorithm in an auction ; see para0022, “it should be appreciated that tool may be used in connection with any other type of auction platform for ad spaces that uses a generalized second price algorithm to award instances of an ad space to advertisers or in connection with a generalized second price auction conducted in any suitable scenario”; and Herrick et al. [US 20150332072 A1; see para 0007, discloses that is was well-known to embed RFID identifier in skins  for transmitting and receiving radio  waves]. Accordingly, dependent claims 13, 18-19  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
	Step 2A=Yes. Claims 1-20 are directed to abstract ideas.

Step 2B analysis:	The claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Since claims are as per Step 2A are directed to an abstract idea, they have to be analyzed per Step 2B, if they recite an inventive step, i.e., the claim recite additional elements or a combination of elements that amount to “Significantly More” than the judicial exception in the claim.
	As discussed above with respect to Step 2A Prong Two, the additional elements in the claims 1-20 amount to no more than mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use. The same analysis applies here in 2B, i.e., mere instructions to apply the exception using a generic computer components, and generally linking the judicial exception to a particular technological environment or field of use using a generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
	Under 2019 PEG, a conclusion that an additional element or elements is/are extra-solution activity, or are well-understood, conventional and routine activity in step 2A should be re-evaluated in step 2B. Here the receiving, acquiring, transmitting,  and displaying steps were considered are extra-solution activity, or are well-understood, conventional and routine activity activities in step 2A and thus it is re-evaluated in step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. 
The background of the example does not provide any indication that the computer components are anything other than a generic, off the shelf computer component and the Symantec, TLI, OIP Techs, Versata court decisions cited in MPEP 2106.05(d) (ii) indicate that mere receiving, acquiring, transmitting, and storing steps using a generic computer is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). See: MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting, and storing  steps are well‐understood, routine, conventional activity is supported under Berkheimer.  
Further the steps of conducting an auction with a second price algorithm and printing identifier such as embedding an identifier in an animal’s skin are well-under stood as shown in references: Athey et al. [US20110313851 A1]  which discloses that use of generalized second price algorithm in an auction ; see para0022, “it should be appreciated that tool may be used in connection with any other type of auction platform for ad spaces that uses a generalized second price algorithm to award instances of an ad space to advertisers or in connection with a generalized second price auction conducted in any suitable scenario”; and Herrick et al. [US 20150332072 A1; see para 0007, discloses that is was well-known to embed RFID identifier in skins  for transmitting and receiving radio  waves]. Accordingly, dependent claims 13, 18-19  do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Accordingly, a conclusion that the receiving, acquiring, storing, conducting an auction with a second price-algorithm, embedding a RFID in an animal’s skin steps are well-understood, routine conventional activities are supported under Berkheimer Option 2. 
 	Step 2B: The claims 1-20 are patent ineligible.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.1.	Claim 1, 4-5, 8-12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stroman et al. [US 20080059330 A1], hereinafter after Stroman, cited in the parent Application 15441755, now US Patent 10929901,  in view filed Burnett et al. [US 20130071847 A1], hereinafter Burnett in view of Article, “DNA evidence makes a difference: [Final Edition]”; The Guelph Mercury [Guelph, Ont] 27 Oct 2003: A10, retrieved from Dialog on 12/06/2022, hereinafter Article.
	Regarding claim 1, Stroman teaches a method of tracking provenance of a fur, a leather skin, a reptile skin, or an ostrich skin, the method comprising:
	receiving a first DNA sample from an animal; receiving an identifier number assigned to the animal; electronically storing information associated with the first DNA sample in a computer-based system; electronically storing the identifier number in the computer-based system; associating the identifier number with the information associated with the first DNA sample in the computer-based system (See Stroman para 0137, wherein the animals are sorted based on suitable process attributes including DNA tested “Sorting system 130 may sort animals so that additional value is generated. Animals may be sorted into groups based on physical attributes, process attributes, any other attributes........ Process attributes may include...., DNA tested, ultrasound measurements, or any other suitable process attribute”. Stroman teaches sorting animals based on DNA tests which reads on the limitations of taking/receiving a DNA sample from an animal and storing it , because then only the DNA test can be used for sorting the animals based on DNA testing. Further Stroman , see paragraphs 0028 and 0179 which disclose storing animal information electronically  in an EID tag and also information is stored in a central database 109 [Fig.1], see paragraphs 0166-0171 ). Stroman does not specifically teach storing step of the DNA information but, as analyzed above,  Stroman teaches sorting animals based on DNA tests, in view of which, it would be obvious to an ordinary skilled in the art to have stored the DNA test information in an EID tag or central database so that the stored DNA tests information can be used for sorting the animals in the method disclosed in Stroman. Stroman further teaches assigning a globally unique identifier number to the at least one of the live animal, the fur pelt, the leather skin, the reptile skin, and the ostrich skin; electronically storing the identifier number in the computer based system (see para 0098, wherein the tracking system require animals to have an unique identifier in the form of RFID tags or could be barcode tags, etc. [see para 0140 and the EID tags can electronically store the identifier number in the computer based system];
	Stroman fails to disclose the limitations receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin; electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device.  Burnett , in the similar field of tracking animal waste based upon DNA samples, teaches receiving DNA samples from fur pelt [See para 0007, “ The kit includes at least one first DNA sample collector to collect DNA samples from a known group of animals, wherein the DNA samples from the known group of animals can be extracted from cheek cells, saliva, fur, blood, or waste, and at least one second DNA sample collector for collecting a sample of fecal matter from an unknown animal”] to conduct DNA analysis  on the DNA samples to prepare a genetic profile for each animal from the group, preparing a database of the genetic profiles, collecting a specimen of waste from an unknown source, conducting DNA analysis on the specimen, and comparing the DNA analysis from the specimen to the database to determine the source of the waste [See Abstract]. Further the reference Article teaches arranging two DNA samples for the same entity and electronically compare them to match and verify that they come from the same entity [ Article “ After a carelessly discarded cigarette butt found on the bedroom floor of a Puslinch area home two years ago helped put 23-year-old Todd Besbiens out of circulation for 22 months, it's hard not to agree with Guelph Justice Cas Herold that DNA evidence is a very powerful weapon. It's getting more powerful too, almost by the month. One cigarette butt was all it took in the above case. Even more remarkable was the arrest in Toronto last month of a 49-year-old serial sex offender for the knife-point sexual assaults on two women. Those assaults took place in 1987 -- 14 years ago, long after other evidence trails had become stone cold. In that case, DNA taken from a small sample from police case files was electronically compared to a sample from Canada's DNA bank. The rest was easy: the accused was already serving time in the minimum security Bath Institute in Kingston. His DNA ' fingerprint' was on file.”]. In the Article the electronically compare DNA samples relate to humans and not from animal skins/furs but the process of requiring and arranging a second DNA sample from a stored database to compare and verify the authenticity of the first DNA sample received related to human relates to the same process/problem faced by the Applicant as to receive , and compare a second DNA sample of the animal skin/fur for verification that the first DNA sample matches. Therefore, in view of the combined teachings of Burnett and Article it would be obvious to an ordinary skilled in the art to have modified Stroman to incorporate the concept of receiving a second DNA sample from at least one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin for electronically comparing information associated with the second DNA sample to the information associated with the first DNA sample with a processing device, wherein the processing device is a computing device; and electronically verifying the information associated with the second DNA sample matches the information associated with the first DNA sample with the processing device so that a confirmation can be reached that both samples match for any intended subsequent action, as shown both in Burnett [see Abstract ] and Article [see full article].

	Regarding claim 4, Stroman teaches that the method of claim 1, further comprising electronically storing sale information in the computer-based system and electronically associating the sale information with at least one of the identifier number and the first DNA sample in the computer-based system [[see para 0096, “Tracking system 145 may monitor the growth and performance of each animal from conception to harvest. Tracking system 145 may require users (e.g., owners of animals) to document, for example, all processes and treatments performed, medical history, average daily weight gain in different environments. Buyers desiring to purchase animals through branded beef programs or other marketing programs may use the tracking information to verify the source and/or condition of the animals. Since the ownership of the animal may change several times throughout its life, each user (e.g., stakeholder) in the supply chain may be required to acquire relevant data and enter the data into the central database......”. Stroman discloses selling animals which may change ownership several times and all this data is stored and tracked to know the ownership and other relevant data. Such data, as explained above, is stored in a database with identifiers such as RFID tags, or barcode, etc.).

Regarding claim 5, the limitations, “ The method of claim 1, wherein the electronically storing of the information associated with the first DNA sample includes electronically storing the information associated with the first DNA sample in a database”, are already covered in the analysis of claim 1 [See Stroman para 0137, wherein the animals are sorted based on suitable process attributes including DNA tested “Sorting system 130 may sort animals so that additional value is generated. Animals may be sorted into groups based on physical attributes, process attributes, any other attributes........ Process attributes may include...., DNA tested, ultrasound measurements, or any other suitable process attribute”. Stroman teaches sorting animals based on DNA tests which reads on the limitations of taking/receiving a DNA sample from an animal and storing it , because then only the DNA test can be used for sorting the animals based on DNA testing. Further Stroman , see paragraphs 0028 and 0179 which disclose storing animal information electronically  in an EID tag and also information is stored in a central database 109 [Fig.1], see paragraphs 0166-0171].

	Regarding claims 8-12, their limitations” 8. A method of confirming a provenance of a processed animal part, the method comprising: receiving a first DNA sample; storing the first DNA sample; assigning an identifier to the first DNA sample; electronically storing the identifier in a computer-based system; receiving a second DNA sample from a processed animal part; electronically comparing information associated with the second DNA sample to information associated with the first DNA sample with a processing device, wherein the processing device is selected from the group consisting of a desktop computer, a laptop computer, a server, a tablet, a smart phone, a cell phone; and electronically verifying the information associated with the
second DNA sample matches the information associated with the first DNA sample with the processing device. 9. The method of claim 8, wherein the receiving of the first DNA sample includes removing the first DNA sample from an animal. 10. The method of claim 8, further comprising electronically storing sale information in the computer-based system. 11. The method of claim 10, further comprising electronically associating the sale information with at least one of the identifier and the first DNA sample in the computer-based system. 12. The method of claim 10, wherein the processed animal part is one of a fur pelt, a leather skin, a reptile skin, and an ostrich skin.”, are similar to the limitations of claims 1 and 4 and are covered and analyzed as being unpatentable over  Stroman/Burnett/Article  on the basis of same analysis and rationale provided for claims 1, and 4 above.

Regarding claims 14-17 and 20, , their limitations are similar to the limitations of claims 1, 3, and 5 and are covered and analyzed as being unpatentable over Stroman/Burnett/Article  on the basis of same analysis and rationale provided for claims 1,3 and 5 above.

6.2.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of Salmasi et al. [US20170169363 A1], hereinafter Salmasi. cited in the parent Application 15441755, now US Patent 10929901,

Regarding claims 2-3, Stroman in view of Article renders obvious all the limitations of claim 1, as analyzed above, including storing and tracking data for animals from origin till they being sold, and such data can also include unique identifiers and DNA tests for sorting them out. Stroman fails to teach specifically wherein the electronically storing of the information associated with the DNA sample includes electronically storing information associated with the DNA sample in a block chain employing a consensus mechanism, updating the block chain, and storing the sale information and associating the sale information includes updating the block chain. However, in the field of providing an integrated platform for electronic commerce Salmasi [see Abstract] teaches storing data, updating data in a distributed ledger similar to block chain with consensus mechanism [see paragraphs 0004-0006, “ The cryptographic technology that underlies Bitcoin, called the "block chain" is a distributed ledger. It is essentially a public database for the Internet. It contains the payment history of every Bitcoin in circulation and provides proof of who owns what at any given juncture. This distributed ledger is replicated on many computers--"Bitcoin nodes"--around the world and is publicly available. Notably, it is also trustworthy and secure due to the mixture of mathematical subtlety and computational brute force built into its " consensus mechanism"—the process by which the nodes agree on how to update the block chain in light of Bitcoin transfers [0005] Currently block chain is designed as an “open platform" and some of the data in the block chain relates to Bitcoins. However, other type of data may be tracked using block chain. Conventional block chain-based offerings may be divided into different categories. One category takes advantage of the fact that any type of asset can be transferred using the block chain. For example, the company Colu has developed a mechanism to "dye" very small Bitcoin transactions (called "Bitcoin dust") by adding extra data to them so that they can represent bonds, stock shares or units of precious metals. Another category includes using the block chain for authentication purposes. Protecting land titles is an example of the second category. [0006] Bitcoin transactions can be combined with snippets of additional information which then also become embedded in the ledger. It can thus be a registry of anything worth tracking. Everledger uses block chain to protect luxury goods (e.g. it adds data to the block chain about a gemstone's distinguishing attributes, providing unchallengeable proof of its identity should it be stolen). ..... “. Therefore, in view of the disclosure of Salmasi, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claim 1 to include and utilize the block chain technology to store data related tracking of animals from their origin to being sold and they being exchanged with several ownerships so that the data related to animals such as DNA data and sales data are stored and made available on an integrated platform providing a distributed ledger on various computing devices with consensus mechanism and update that stored data whenever there is change in the information of the animal such as in medical records related to DNA test data or sales data related several ownerships, as disclosed in Salmasi for storing data related to transactions related to transfers and sales of assets and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

6.3.	Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of Ueno et al. [US 20090081998 A1; hereinafter Ueno.

Regarding claim 6, Stroman/Burnett/Article renders obvious all the limitations of claims 1 and 5, as analyzed above, including storing and tracking data for animals from origin till they being sold, and such data can also include unique identifiers and DNA tests for sorting them out. In a database Stroman fails to teach specifically, wherein the information associated with the first DNA sample is stored in a database using at least one of spanning tree protocol, homomorphic encryption, Internet key exchange, IPsec, Kerberos, point-to-point protocol, off-the-record messaging, transport layer security, and ZRTP. Ueno, in the similar field of storing data for backup, teaches using IP sec protocol for storing data [see para 0070, “ It is desirable to protect the user data storing request message from eavesdropping by a third party, and accordingly, IP security (IPSec) or Secure Socket Layer (SSL) may be employed for encrypted communications between the mobile device 21 and the data storing apparatus 50. ….]. Therefore, in view of the disclosure of Ueno, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claims 1 and 5 to include and utilize IP sec protocol because it provides security to the stored data and in communicating that data for encrypted communications, as shown in Ueno [para 0070].

6.4. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of in view of Skocic [US20140046698 A1], cited in the parent Application 15441755, now US Patent 10929901. 

Regarding claim 7, Stroman/Burnett/Article  renders obvious all the limitations of claim 1, as analyzed above, including storing and tracking data for animals from origin till they being sold, and such data can also include unique identifiers identifier such as RFID tag, barcode or etc., and DNA tests for sorting them out. Stroman does not teach specifically assigning a of an  unique identifier number includes generating a random number in a number sequence and checking if the generated random number is on an issued list. However, Skocic, in the same field of endeavor of animal data management, teaches generating a random number in a number sequence and checking checks if the generated random number is on an issued list [See Skocic Fig.7, “706” wherein the Animal is provided an unique identifier in the format of a random manner such as “1111111” and “2222222” which can be used to check/search the animals if these numbers exist in a database. Therefore, in view of the teachings of Skocic,, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claim 1 to include the concept that assigning a globally unique identifier number includes generating a random number in a number sequence and checking if the generated random number is on an issued list in the method and system of Stroman, as shown in Skocic, for providing the unique identifier, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

6.5. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of in view of Amit et al.  [US20130325585 A1 ], hereinafter Amit.
Regarding claim 13, Stroman/Burnett/Article  renders obvious all the limitations of claims 8-12 as covered in the analysis of claims 1 and 4 above, but further fails to disclose that the method of claim 12 further comprising running an auction for the processed animal part according to a second price algorithm. Amit, in the field of conducting auctions teaches running an auction according to a second price algorithm for items [see para 0014 , “ The advertisement selection module 103 includes a bidding algorithm to select the individual advertisements to include on social network display 200. The bidding algorithm can use a generalized second price auction, a Vickrey-Clarke-Groves (VCG) auction, or other auction methodology for selling several like-kind items.”]. Therefore, in view of the teachings of Amit,, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claims 8 and 12  to include the concept running an auction for the processed animal part according to a second price algorithm, since this was a known practice, at the time of the Applicant’s invention, from one of the known auction mechanisms, as  shown in Amit , for conducting an auction , and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

	6.6. 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of in view of Filion it et al.  [US Patent ], hereinafter Filion.


Regarding claim 18, Stroman/Burnett/Article  renders obvious all the limitations of claims 14 and 17 as covered in the analysis of claim 1 above, but further fails to disclose further comprising printing the identifier on the at least one of the fur pelt, the leather skin, the reptile skin, and the ostrich skin. Filion in the analogous field of printing indicia on skins  [See Filion col.2, line 6, “indicia printed on the flexible skin”] teaches that an indicia is printed on a skin and therefore reads on the limitation printing the identifier on the at least one of the fur pelt, the leather skin, the reptile skin, and the ostrich skin, where the identifier corresponds to an indicia which can be used for identification. Therefore, in view of the teachings of Filion,, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claims 14 and 17  to include the concept printing an indicia representing an identifier on the specific skin  as  shown in Amit , so as to identify the skin from other skins and secondly since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 


	6.7. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stroman/Burnett/Article  in view of in view of Gray [US20050145187 A1]

Regarding claim 19 Stroman teaches that the method of claim 17, further comprising using aa radio frequency identification device [See Stroman paras 0065 and 0081, “ FIG. 2 shows a generalized flowchart of illustrative steps involved in providing features for livestock management. At step 210, the system may electronically detect one or more animals. For example, the system may detect multiple animals using RFID tags or any other suitable animal identification approach] for identification of animals but fails to teach embedding a RFID into the skin. Gray, in the field of managing livestock, teaches implanting RFIS under the skin of an animal for identification [see para 0074 “FIG. 4 illustrates the preferred form of the invention with the identification tag indicating visually a unique identification number 46 that is electronically linked to a specific electronic data record and unique identification number of the RFID 24. The RFID chip 24 is shown in FIG. 4 as being optionally mounted in the external tag casing 40 or implanted under the livestock animals' skin. Either method will work with this invention, but the preferred method is that the RFID device 24 is implanted since this method is more tamper resistant and can stay with the animal for its entire production cycle with a low possibility of being removed from the animal by accident.”].. Therefore, in view of the teachings of Gray,, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claims 14 and 17  to include the concept of Therefore, in view of the teachings of Filion, it would be obvious to an ordinary skilled in the art at the time of the Applicant’s invention to have modified the method of Stroman/Burnett/Article  as applied to claims 14 and 17 further to include the concept of embedding/implanting the RFID into the skin instead of merely providing a RFID tag because, as shown in Gray, embedding/implanting a RFID is a better option as it cannot be tampered and would last long. 

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	(i)	 AU2005237612 A1 [see claim 1] discloses a computer implemented method and  system for storing, tracking, and/or retrieving information by authorized users relating to at least  one animal, the method including assigning identifiers to respective authorized users and animals , storing them in a database,  thereby allowing the authorized users access to the system.
(ii)	Bonalle et al. [US 20080013796 A1; see claim3] teaches , in the field of biometric security, a device is configured to verify a proffered DNA scan sample by comparing said proffered DNA with a stored DNA scan sample, wherein different stored DNA scan samples are associated with a different one of: personal information, credit card information, debit card information, savings account information, membership information, PayPal account information, Western Union Account information, electronic bill payment information, automatic bill payment information and loyalty point information.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YOGESH C GARG/            Primary Examiner, Art Unit 3625